Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing [LETTERHEAD OF CLIFFORD CHANCE US LLP] December 18, 2008 VIA EDGAR Securities and Exchange Commission Judiciary Plaza treet, NE Washington, D.C. 20549 Attention: Larry L. Greene, Division of Investment Management Mail Stop 0505 Re: Taiwan Greater China Fund File Numbers 811-05617 & 333-152334 Dear Mr. Greene: Thank you for your comment letter dated August 18, 2008 regarding the registration statement on Form N-2 for Taiwan Greater China Fund (the  Fund ), filed with the Securities and Exchange Commission (the  Commission ) on July 15, 2008. Below, we describe the changes made to the registration statement in response to the Staffs comments and provide any responses to or any supplemental explanations of such comments, as requested. The Fund has considered your comments and has authorized us to make, on its behalf, the responses and changes discussed below. These changes will be reflected in Pre-Effective Amendment No. 1 to the Funds registration statement, which will be filed via EDGAR on or about December 10, 2008. General Comment 1: Please state in your response letter the procedure to be followed to obtain FINRA review and clearance of any underwriting arrangements in connection with the filing, including the form of prospectus supplements regarding the Funds contemplated offerings to subscribe to Fund shares. Response 1: To the extent required under the FINRA Rules, prospectus supplements and underwriting agreements will be filed with FINRA when takedown offerings occur. Comment 2: Please see the U.S. Securities and Exchange Commission, A Plain English Handbook (1998). Please review and revise the disclosure where it appears necessary so as to assure conformity with the Commissions plain English requirements. For example:  reformat the disclosures appearing in all capital letters under the caption Taxation, as well as any similar disclosure appearing elsewhere in the filing. Please use a different means to make the disclosure prominent (e.g., bold);  correct the reference to the Board of Directors appearing in the sixth paragraph on the prospectus cover; Page 2 of 11 December 18, 2008  correct the reference to paragraph (g) below appearing in Investment Restriction (h);  clarify or explain the following types of transactions referenced under the caption Foreign Investment Regulations in the R.O.C.  Foreign Investment Approval: OTC equity derivatives and options-sided transactions on convertible bond asset swaps;  reformat the second paragraph of the discussion captioned Description of the Shares  Anti-Takeover Provisions, which currently appears as one long dense paragraph, to a more reader-friendly format; and  lastly, correct the reference to Share Act in the eight paragraph of the discussion captioned Plan of Distribution. Response 2: The disclosure had been reviewed and revised accordingly to ensure conformity with the Commissions Plain English requirements. In addition, the above referenced changes have been made accordingly. Comment 3: Add disclosure that specifically defines the term Greater China as relates to the Funds name. For example, in addition to Hong Kong, will the Fund invest in companies doing sufficient business in Macau, Mongolia, Singapore or Malaysia, or any other Asian country with a substantial Chinese population? Please list the countries. In this connection, consider comment 8 below. Response 3: The term Greater China as it relates to the Funds name refers to investments in companies located in mainland China, Hong Kong and Taiwan. Disclosure to this effect has been added to the registration statement under the section entitled Investment Objective and Policies. Comment 4: Explain to the staff whether the Fund will file post-effective amendments in order to sell securities off the shelf or whether it proposes to file supplements under Rule 497. If the latter, advise the staff how the Fund will update its financial statements and legal opinion. Response 4: The Fund plans to sell securities off of the shelf by filing prospectus supplements under Rule 497 of the Securities Act. Updates to financial statements will be included in prospectus supplements filed under Rule 497 and will also be filed in post-effective amendments to the extent required under the Securities Act of 1933, the rules thereunder, or any under undertaking in the registration statement. All prospectus supplements relating to rights offerings will be filed pursuant to a post-effective amendment. If updates to the legal opinion are required, such updates will be filed by post-effective amendments. Page 3 of 11 December 18, 2008 Comment 5: Confirm that the disclosure in the filing meets the type size requirements of Rule 420 under Regulation C of the Securities Act. Response 5: The filing has been revised to ensure that the disclosure meets the type size requirements of Rule 420 under Regulation C of the Securities Act. Comment 6: We remind the Fund of its obligation to file electronic reports with respect to its fidelity bond coverage under Rule 17g-1(g) under the 1940 Act. Response 6: The Fund acknowledges its responsibility to file electronic reports with respect to its fidelity bond coverage under Rule 17g-1(g) under the 1940 Act. Prospectus Cover Comment 7: Disclosure in the second paragraph states: Our Shares may be offered directly to one or more purchasers, including existing shareholders in a rights offering , or through agents designated from time to time by us, or to or through underwriters or dealers. (Emphasis added.) Confirm that all Shares under this offering will be common shares. Explain why rights are listed or considered to be one of the direct offerings contemplated by this filing. If rights are contemplated under this offering, list such securities, along with the Shares of Beneficial Interest at the top of the page. Further, if rights offerings are contemplated either provide a draft supplement regarding any such offering or add appropriate alternate disclosure to the current filing. With respect to the notion in the third highlighted clause that the Fund will offer its securities from time to time, clearly state that the shelf registration process contemplated by the Fund constitutes a delayed offering. Response 7: All Shares issued pursuant to this registration statement will be common shares of beneficial interest. As stated in the prospectus, Shares may be offered directly to one or more purchasers in a rights offering. Rights offering for this purpose is commonly understood to refer to an offering of common shares pursuant to the issuance of rights to existing shareholders, and not to an offering of rights. If the Fund moves forward with a rights offering, rights will be issued to existing shareholders which are exercisable for common shares of the Fund.
